Title: From James Madison to Richard Cutts, 3 May 1824
From: Madison, James
To: Cutts, Richard


        
          Dr. Sir
          Montpr. May 3. 1824
        
        I have recd. yours of Apl. 29. The discount for the next six months, amounting to $44 77/100, was remitted some days ago to the Cashier. If I should not previously draw for what is in hand, be so good as to send it, by Mr. P. Barbour on his return from Congs. or by Mrs. Cutts, as the one or the other may give the first opportunity. In the mean time you will oblige me by having ten dollars out of it paid to Mr. Niles of Baltimore due about this time for his Register.
        It gives us much pleasure to hear that Mrs Cutts health has so much improved. We shall look for her soon & the sooner the better for her & the more agreeable to us. Friendly respects
        
          James Madison
        
      